Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.438 Filed 02/18/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff,                                Case No. 17-20529
v.                                                      Honorable Nancy G. Edmunds
ANTONIO HICKS,

              Defendant.
_______________________________/

 ORDER DENYING [25] [31] REQUESTS FOR PUBLIC DEFENDER AND DENYING
[27] [32] MOTIONS FOR ORDER REDUCING SENTENCE PURSUANT TO 18 U.S.C.
                            § 3582(c)(1)(A)(i)

       Defendant Antonio Hicks is currently in the custody of the Federal Bureau of

Prisons at FCI Milan in Milan, Michigan. The matter is before the Court on Defendant’s

request for a public defender (ECF No. 25, 31) and his two pro se motions to reduce his

sentence, filed under the authority of the compassionate release provision of 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by § 603(b)(1) of the First Step Act of 2018, Pub L. 115-

391, 132 Stat. 5194, 5239 (ECF No. 27, 32). The government filed a response in

opposition to Defendant’s motions. (ECF No. 38.) The Court has reviewed the record in

its entirety and finds that a hearing is not necessary. For the reasons set forth below, the

Court DENIES Defendant’s motions.

I.     Background

       Defendant has a 30-year criminal history and a history of trying to evade law

enforcement in this case. In 1988, 1996, and 1999 Defendant was convicted of felony

drug dealing crimes. He was convicted of first-degree home invasion in 2001 and

domestic abuse in 1994 and twice in 1995. He was convicted of assault and battery in

                                             1
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.439 Filed 02/18/21 Page 2 of 8




1994 and 2002. In 2013, he was convicted of assault, resisting, or obstructing a police

officer. He was convicted of felony firearm in 2007 and failed to appear for a court date in

2016 after he was accused of domestic assault. (ECF No. 38 at 15-16.)

       In the present case, Defendant pleaded guilty to possession with intent to distribute

cocaine after he was caught numerous times with drugs and drug distribution materials.

(See ECF No. 15.) A search warrant was executed at Defendant’s house in August 2016.

During the search, investigators found 12 small plastic bags containing approximately one

gram of crack cocaine and two scales, among other things. Defendant admitted to

flushing approximately 10 additional bags of crack cocaine as agents were entering the

residence. He also admitted to receiving and selling small amounts of both crack cocaine

and heroin each week. (ECF No. 38 at 2-3.)

       As a result of the August 2016 search warrant, Defendant was charged with

possession with intent to distribute a controlled substance. Three months later, as agents

attempted to arrest him, Defendant fled on foot. As agents were chasing him, he threw a

plastic bag containing approximately 13 grams of cocaine into the bushes. He was caught

and admitted he returned to selling drugs only a week after the search warrant was

executed. (Id. at 3.)

       Following his arrest, Defendant agreed to cooperate with law enforcement and

identify his suppliers and other drug dealers in the area. He signed a magistrate waiver

and was released. Shortly after this, Defendant stopped answering his phone and cut off

communication with agents. (Id.)

       Several months later, police attempted to pull Defendant over for driving on a

suspended license and for violating a personal protection order. As officers approached



                                             2
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.440 Filed 02/18/21 Page 3 of 8




Defendant’s vehicle, he sped off and led police on a high-speed chase. He eventually

pulled over and ran from the vehicle, throwing a bag on the ground as he fled. Inside the

bag, officers found approximately 46 grams of crack cocaine wrapped in 75 individual

baggies, multiple bags and wraps of heroin, and three scales used for weighing narcotics.

Defendant was caught and officers found $3,353 in his shorts. (Id. at 3-4)

       On October 22, 2018, this Court sentenced Defendant to 66 months imprisonment.

(ECF No. 24.) Defendant is now 49 years old and has been in custody since July 30,

2017. He is currently incarcerated at FCI Milan where the Bureau of Prisons reports 12

active cases of COVID-19 among inmates and staff and 333 recoveries. COVID-19

Cases, Federal Bureau of Prisons (last updated Feb. 9, 2021), https://perma.cc/WXA9-

73W9. Three inmate deaths have also been attributed to COVID-19 at this facility. Id. On

May 21, 2020, citing the ongoing COVID-19 pandemic and his individual health concerns,

Defendant wrote a letter to the Court asking that a public defender be appointed to assist

him in applying for compassionate release. (ECF No. 25.) Three months later, Defendant

filed his first pro se motion. (ECF No. 27.) He filed an identical motion one month later.

(ECF No. 32.) In his motion, Defendant states he suffers from Type 2 diabetes, chronic

kidney disease, and liver failure, co-morbidities that increase or might increase his risk of

severe illness or death from COVID-19. He requests early release from prison under

18 U.S.C. § 3582 given his increased risk and the threat of infection with the novel

coronavirus in the congregant confinement of a prison setting.




                                             3
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.441 Filed 02/18/21 Page 4 of 8




II.    Analysis

       A.     Compassionate Release

       The “compassionate release” provision of 18 U.S.C. § 3582 allows district courts

to reduce the sentences of incarcerated persons when there are “extraordinary and

compelling” reasons to do so. United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)

(quoting 18 U.S.C. § 3582(c)(1)(A)). Historically, only the Director of the Bureau of

Prisons could bring such a motion, but this changed with the passage of the First Step

Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239. United States v. Ruffin, 978 F.3d

1000, 1003 (6th Cir. 2020). An inmate may now bring a compassionate release motion

on his own behalf once he exhausts any administrative remedies or 30 days after

requesting relief from the Bureau of Prisons. Id. at 1004 (citing United States v. Alam, 960

F.3d 831, 833-35 (6th Cir. 2020)).

       The Sixth Circuit has instructed district courts to engage in the following three-step

analysis when considering a compassionate-release motion: First, consider whether

“extraordinary and compelling reasons warrant [a sentence] reduction.” United States v.

Elias, 984 F.3d 516, 518 (quoting 18 U.S.C. § 3582(c)(1)(A)). Second, “ensure that such

a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id. Third, “consider all relevant sentencing factors listed in 18 U.S.C.

§ 3553(a).” Id. “If each of those requirements are met, the district court may reduce the

term of imprisonment, but need not do so.” Id. (quotations and citation omitted).

       The policy statement referenced in step two is found in U.S.S.G. § 1B1.13 and

presently only applies to motions brought by the Bureau of Prisons, not to inmate-filed

motions. Elias, 984 F.3d at 519. Thus, when considering inmate-filed motions for



                                             4
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.442 Filed 02/18/21 Page 5 of 8




compassionate release, “district courts have full discretion” to determine what reasons

are “extraordinary and compelling.” Jones, 980 F.3d at 1111.

        Here, the Government concedes that the first and second requirements for

compassionate release have been met. See Elias, 984 F.3d at 518. Defendant properly

exhausted his administrative remedies by submitting a request for release to the warden

at FCI Milan on June 3, 2020 and waiting over 30 days before filing the present motion.

(ECF No. 32 at 7, 38 at 4.) Additionally, Defendant’s Type 2 Diabetes has been confirmed

by the CDC as a condition that increases one’s risk of severe illness from COVID-19.

Accordingly, the Government agrees Defendant satisfies step two of the Elias analysis.

(ECF No. 38 at 13.) Nonetheless, the Government maintains Defendant is a danger to

the community and that his request for early release should be denied based upon a

consideration of the 18 U.S.C. § 3553(a) factors. The Court agrees.

        A Court’s determination that the 18 U.S.C. § 3553(a) factors do not support relief

is an independent basis for denying compassionate release. Ruffin, 978 F.3d at 1001.

These factors require consideration of a defendant’s history and characteristics, the

nature and circumstances of the offense, the seriousness of the offense, the need to

protect the public from further crimes of the defendant, and the need to promote respect

for the law and provide just punishment, among other things. See 18 U.S.C. § 3553(a).1

“District courts should consider all relevant § 3553(a) factors before rendering a



1
  Wrapped up in this analysis is also the Government’s argument, based upon the now irrelevant
U.S.S.G. § 1B1.13, that releasing Defendant would endanger the community. See Jones, 980 F.3d at 1109
(“Until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full
discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies
compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.”). While a defendant is
no longer required to prove “lack of dangerousness” to succeed on a § 3582(c)(1)(A) motion, the effect his
early release would have on the safety of any other person or the community is incorporated into several
§ 3553(a) factors.

                                                    5
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.443 Filed 02/18/21 Page 6 of 8




compassionate release decision . . . [b]ut ‘as long as the record as a whole demonstrates

that the pertinent factors were taken into account by the district court[,]’ a district judge

need not ‘specifically articulate’ its analysis of every single § 3553(a) factor.” Jones, 980

F.3d at 1114 (emphasis in the original) (quoting Gall v. United States, 552 U.S. 38, 49-50

(2007); United States v. Curry, 606 F.3d 323, 330 (6th Cir. 2010)).

       Turning first to Defendant’s history and characteristics, the Court notes that

Defendant has battled drug addiction throughout most of his life and commends him for

addressing these issues while imprisoned. Nevertheless, Defendant’s long history of drug

and other criminal convictions and, more importantly, the nature and circumstances of

this case weigh against Defendant’s early release. Defendant was involved in regularly

distributing crack cocaine and heroin. He was released from custody multiple times during

the course of the investigation that led to his present conviction and each time, he

returned to dealing. The drugs Defendant sold and his decision to flee from police when

they attempted to detain him put his community at risk. Furthermore, even though

Defendant typically sold small quantities of drugs, his repeated return to this illegal activity

and the highly addictive and deadly nature of the drugs he sold increase the severity of

his present offense. Defendant’s previous probationary sentences, short jail sentences,

and a two-year prison sentence did not deter him from reoffending. Accordingly, the need

to promote respect for the law and provide just punishment also weigh against releasing

Defendant early from his current 66-month sentence.

       In sum, Defendant’s health in the context of the COVID-19 pandemic, although

concerning, is not sufficient to alter the weighing of the sentencing factors in any

significant way and compassionate release is not appropriate.



                                               6
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.444 Filed 02/18/21 Page 7 of 8




         B.    Appointment of Counsel

         The Court also declines Defendant’s request to appoint counsel to assist him in

requesting relief. The Supreme Court has held that a prisoner’s post-conviction right to

counsel extends only to his first appeal of right and no further. Pennsylvania v. Finley,

481 U.S. 551, 555 (1987). The decision to appoint counsel is within the discretion of the

court, and appointed counsel is only deemed necessary where the interests of justice or

due process are implicated. Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986).

Appointment of counsel is therefore appropriate only if, given the difficulty of the case and

the defendant’s ability, the defendant could not obtain justice without an attorney, he could

not obtain a lawyer on his own, and the assistance of counsel would provide him with a

reasonable chance of winning. Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich.

2002).

         Defendant has not demonstrated that appointment of counsel is appropriate in this

case. His motion for compassionate release does not involve complex facts or legal

doctrines that would prevent Defendant from effectively bringing the claim on his own

behalf. The Court is familiar with the facts and circumstances of Defendant’s case and

the present motion provides all that is necessary in terms of evidence of exhaustion and

Defendant’s health. Therefore, Defendant’s motion for appointment of counsel is denied.

III. Conclusion

         Based upon the foregoing, Defendant’s motions to appointment counsel and his

motions to reduce his sentence are DENIED.

         SO ORDERED.
                                              s/ Nancy G. Edmunds
                                              Nancy G. Edmunds
Dated: February 18, 2021                      United States District Court Judge

                                             7
Case 2:17-cr-20529-NGE-MKM ECF No. 43, PageID.445 Filed 02/18/21 Page 8 of 8




I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 18, 2021, by electronic and/or ordinary mail.


                          s/ Lisa Bartlett
                          Case Manager




                                             8
